Title: From George Washington to Nathanael Greene, 8 November 1780
From: Washington, George
To: Greene, Nathanael


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls Novr 8th 1780
                        
                        I am favored with your Letter of the 31st of October, & am pleased to find your appointment so
                            agreeable to the views and wishes of Congress.
                        So fully sensible have I long been of the distressed situation not only of the Army in this quarter; but also
                            at the Southward, and of all our great departments, from the embarrassed state of our finances,
                            that it has been not only a constant subject of representation, in the strongest terms to Congress, and the States
                            individually; but particularly so to the Minister of France at our last interview. And that a foreign loan was absolutely
                            necessary to retreive our Affairs. My ideas therefore must have been exceedingly misapprehended by him, or his, by the
                            Baron Steuben.
                        I entirely approve of your plan for forming a flying Army. And in addition to this (if the Enemy should
                            continue to harrass those parts of Virginia that are intersected with large navigable Rivers) I would recommend the
                            building a number of flat bottomed Boats of as large a construction as can be conveniently transported on Carriages—this I
                            conceive might be of great utility by furnishing the means to take advantage of the Enemy’s situation, in crossing those
                            Rivers which would be otherwise impassable. I have also written to Governor Jefferson on the subject.
                        If a spirit of Patriotism or even of true policy animates the Merchants and men of Property in the Southern
                            States a subscription may be attended with success—at least the experiment can do no injury.
                        General Knox has received directions to send forward the Company of Artillery—An Order will be given for the
                            thousand stand of Arms.
                        Since writing the above I have received your favor of the 3rd Instant.
                        Lieut. Colonel Laurens will have heard of his exchange before this time, and is at liberty to go to the
                            Southward if he thinks proper.
                        With respect to the power, Congress have invested you with to make exchanges—I should suppose it regarded the
                            Prisoners taken in the Southern Department, on the usual principles, with out involving the Convention Troops, or any
                            further Northward—A pretty extensive exchange has just taken place in this quarter.
                        It will be impossible from the non arrival of the french Arms, and the scarcity in the eastern States, to
                            furnish those requested by you. Nor do I think the Legion of the Duke Lazune can be detached from the french Army. The
                            fleet of Arbuthnot which still blocks that of France, in the harbor of New Port, effectually prevents the execution of the
                            other plan.
                        Our last advices from the Northward mention another incursion of the Enemy from Canada in greater force—in
                            consequence of which the remainder of the York Brigade is ordered thither.
                        There are reports that an Embarkation is about to be made at New York. But the accounts are vague and
                            contradictory, and the fact not yet ascertained.
                        I have to request you will be pleased to send by a flag of truce the enclosed Letter to Brigadier General Du
                            Portail who is exchanged. I am Dear Sir With great rigard & esteem Your Most Obedient & very Hble Servant
                        
                            Go: Washington
                        
                    